Citation Nr: 0200782	
Decision Date: 01/23/02    Archive Date: 02/05/02

DOCKET NO.  00-10 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in 
Fort Harrison, Montana


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
chronic acquired variously diagnosed psychiatric disorder.


REPRESENTATION

Appellant represented by:	Montana Veterans Affairs 
Division


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Maureen A. Young, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1963 to 
March 1965.

The current appeal arose from an August 1999 rating decision 
by the Department of Veterans Affairs (VA) Medical and 
Regional Office Center (M&ROC) in Fort Harrison, Montana.  
The M&ROC, in pertinent part, reopened the previously denied 
claim of entitlement to service connection for a mental 
condition.  The M&ROC re-characterized the reopened claim as 
entitlement to service connection for depression and denied 
service connection. 

The veteran indicated on VA Form-9 that he desired a hearing 
before a Member of the Board of Veterans' Appeals (Board) at 
the M&ROC.  In correspondence dated in May 2000, he waived 
his right to such in-person hearing and opted for a 
videoconference hearing.

In October 2001 he provided oral testimony before the 
undersigned Member of the Board via a videoconference with 
the M&ROC, a transcript of which has been associated with the 
claims file.

The case has been forwarded to the Board for appellate 
review.


FINDINGS OF FACT

1.  All assistance necessary for an equitable disposition of 
this appeal has been completed.

2.  In March 1969 the M&ROC denied entitlement to service 
connection for a psychiatric disorder.

3.  The evidence submitted since the final March 1969 rating 
decision is neither cumulative nor redundant; it bears 
directly and substantially upon the issue at hand, provides a 
more complete picture of the circumstances surrounding the 
origin of the veteran's psychiatric disorder, and by itself 
or in connection with the evidence previously of record, is 
significant and must be considered in order to fairly decide 
the merits of the claim.


CONCLUSION OF LAW

Evidence received since the March 1969 determination wherein 
the M&ROC denied the claim of entitlement to service 
connection for a psychiatric disorder is new and material, 
and the veteran's claim for that benefit is reopened.  
38 U.S.C.A. §§ 5104, 5108, 7105(c) (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.104(a), 3.156(a), 20.1103 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The evidence which was of record prior to the March 1969 
rating decision wherein the M&ROC denied the claim of 
entitlement to service connection for a mental disorder is 
reported in pertinent part below.

Service medical records show that in March 1965 the veteran 
underwent a psychiatric consultation.  He reported a history 
of nervousness, poor memory, and a desire to do bodily harm.  
He disclosed that he once fired a gun at a man when one of 
his spells came over him.  He reported also that he had 
difficulty getting along with people and had had these 
troubles for as long as he could remember.  

Upon examination he was diagnosed with paranoid personality.  
An administrative discharge and intensive psychotherapy after 
discharge were recommended.  His March 1965 discharge 
examination report noted that he had a psychiatric 
abnormality, described as paranoid personality.

In February 1969 the veteran filed a claim of entitlement to 
service connection for a mental disorder.  He asserted that 
he had undergone a psychiatric examination in service in 
1965.  He further noted that he had been under treatment with 
Dr. HCX at the Warm Springs State Hospital for a mental 
disorder beginning in December 1968.

In March 1969 the M&ROC denied entitlement to service 
connection for a mental disorder.  It was determined that the 
veteran's nervous condition was considered to be a 
constitutional or developmental abnormality and not a 
disability under the law.  This determination was not 
appealed and it became final.

Evidence received by the M&ROC since the March 1969 
determination is reported in pertinent part below.

Medical records from the Healthcare for the Homeless Clinic 
show the veteran was seen in December 1994 for insomnia which 
was treated with Elavil.  The Clinic Problem List records 
both insomnia and depression as active problems in December 
1994.  Records from December 1994 and January 1995 note that 
the veteran needed his medication to help him sleep.  He 
slept well with Elavil according to the February 1995 record.  
In June 1995 he complained that Elavil had not helped his 
depression and he wanted to try Prozac.  Reports dated in 
1996 show he had complaints of becoming depressed and not 
sleeping well.  

The September 1997 record notes that he requested to be put 
back on medication (Trazodone, Paxil/Prozac).  He described 
decreased sleep and appetite.  He had trouble falling asleep 
and staying asleep with early awakening and weight loss of 
forty pounds in five months.  It was indicated that he had 
had no drugs or alcohol for two years.  Reports in March and 
May 1998 show he was diagnosed with major depressive 
disorder.

A VA Medical Center (MC) physician note of July 1998 shows 
that the veteran had a long history of insomnia and 
depression which responded well to Prozac and Trazodone in 
the past, but not so well to Zoloft and Amitriptyline, and he 
was interested in resuming treatment.  Upon examination, he 
was diagnosed, in pertinent part, with insomnia probably 
related to depression.  

In December 1998 he requested that his claim for a mental 
disorder be reopened.  He noted on the application, that the 
nature of his sickness was depression.

VAMC psychiatric notes of January, March and April 1999 
indicate diagnoses of cannabis use with dysthymia, chronic, 
depressive disorder, not otherwise specified and chronic 
dysthymic disorder with depressive features, respectively.

Correspondence received from the Montana State Hospital in 
Warm Springs in April 1999 noted that the veteran's records 
had been destroyed.  The only information available was a 
summary card which showed, in pertinent part, dates of 
admissions and discharges from February 1967 to May 1967, 
December 1968 to May 1969 and August 1971 to September 1971 
for schizophrenia, paranoid type.  His last discharge in 
September 1971 was to the Sheridan Veterans' Hospital.

On VA general medical examination for compensation purposes 
in May 1999 the veteran was diagnosed, in pertinent part, 
with depressive disorder.

A VA psychiatric evaluation for compensation purposes was 
conducted in June 1999.  The veteran reported that he had 
held "thousands of jobs" since his discharge from service.  
He stated that he felt that he had been depressed forever and 
had maintained a "grudge" or anger and resentment regarding 
his upbringing and the neglect and abuse he suffered as a 
young child.  He felt that the military caused his problems 
to worsen in adulthood because of the way his superiors 
treated him and essentially drove him out of the service.  He 
had also felt suicidal for a long time and wondered if many 
of his vehicle accidents were actually suicide attempts.  

He stated that he had trouble getting along with people and 
he could not handle people who tried to tell him what to do.  
He spent most of his time sitting around and watching 
television.  He prepared some meals.  He slept poorly and 
felt that he got emotional and cried easily.  He had felt 
that his concentration and memory were poor.  He denied that 
he heard voices, but occasionally felt he heard his name 
being called.

His pertinent diagnoses under Axis I were generalized anxiety 
disorder and major depressive disorder, recurrent in partial 
remission.  Under Axis II, the diagnosis was personality 
disorder, not otherwise specified, with paranoid, avoidant 
and schizotypal features.  His Global Assessment of 
Functioning (GAF) Scale was 50.

The examiner opined that the veteran had chronic, long-
standing depressive and anxiety disorders.  He also had a 
significant personality disorder with very significant 
paranoia, avoidant features and unusual thought patterns.  
His mental disorders and personality disorder had seriously 
interfered with all areas of his life, including his self 
esteem, self confidence, interpersonal relationships and his 
ability to maintain himself in stable, gainful employment.  
His mental problems and personality disorder most likely had 
their roots in his childhood, with his very significant abuse 
and neglect, however his experiences in the military 
undoubtedly  exacerbated his problems and contributed to his 
deterioration.  He stated that the veteran's mental problems 
and personality disorder as well as his disabilities were 
permanent.

In August 1999 the M&ROC determined that the veteran had 
submitted new and material evidence to reopen his claim of 
entitlement to service connection for depression and his 
claim was reopened.  The M&ROC denied the reopened claim of 
entitlement to service connection for depression.

In his notice of disagreement, the veteran contended that he 
had possibly been misdiagnosed while in the service, and that 
he should be service-connected for paranoid schizophrenia.  
He also requested VA to secure his medical transcripts from 
the Social Security Administration (SSA) as such information 
may prove useful in interpreting some of the medical 
assessments compiled in VA reports.

Treatment records from the Mental Health Center in Billings, 
Montana, dated in February 2000, show that the veteran was 
diagnosed with recurrent major depressive disorder and a GAF 
Scale of 45.  In March 2000 he was diagnosed with recurrent 
major depressive disorder with anxiety, rule out an anxiety 
disorder and a personality disorder.  His GAF Scale was 55.

A substantial portion of the records received in September 
2000 from Sheridan VAMC, dated from May 1989 to June 1989, 
show that the veteran was admitted for treatment of problems 
not directly related to any acquired psychiatric disorder for 
which service connection had been sought.  However, progress 
notes dated in the latter part of May 1989 and early June 
1989 note the veteran's complaints of feelings of depression.  
There was no diagnosis of a psychiatric disorder rendered 
during the period of time he received inpatient treatment at 
this facility.

At his videoconference hearing in October 2001, the veteran 
testified that following separation from the service, he was 
admitted to the State Hospital in Warm Springs in February 
1967.  He had been admitted again in 1968 and 1969.  He was 
treated for depression at the Healthcare for the Homeless in 
Billings, Montana at the Mental Health Clinic.  He had been 
given Paxil (medication).  Hearing Transcript (Tr.)., p. 3.  
He was evaluated by Dr. R who found depression and anxiety 
and opined that the veteran's problems had been aggravated by 
the military.  Tr., pp. 3-4.  

At the Sheridan VA Hospital he was admitted to an alcoholic 
ward and subsequently transferred to the psychiatric ward 
because it was discovered that he had not had a drinking 
problem.  He was treated with Thorazine for approximately 
three to four months and was maintained on Thorazine when he 
was discharged.  Tr., p. 4.  He was awarded SSA benefits in 
1996.  He attempted to retrieve his records from SSA and was 
told that his records were buried in a cave and could not be 
retrieved.  Tr., pp. 6-7.  His SSA benefits were based 
primarily on his psychiatric disorder.  Tr., p. 7.  

Criteria

If no notice of disagreement is filed within the prescribed 
period, the action or determination shall become final and 
the claim will not thereafter be reopened or allowed, except 
as otherwise provided by regulation.  38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. § 20.1103 (2001).

An appeal consists of a timely filed notice of disagreement 
in writing and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  38 C.F.R. §§ 
20.200, 20.302 (2001).

The Board does not have jurisdiction to consider a previously 
adjudicated claim unless new and material evidence is 
presented.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996).  

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of VA as to conclusions based on the 
evidence on file at the time VA issues written notification 
in accordance with 38 U.S.C.A. § 5104 (West 1991 & Supp. 
2001).  

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in § 3.105 of 
this part.  38 C.F.R. § 3.104(a).

A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected as prescribed in Rule 302 
(§ 20.302 of this part).  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.

If new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (2001); Hickson v. West, 12 Vet. App. 247 (1999).

The United States Court of Appeals for Veterans Claims 
(Court) has held that when "new and material evidence" is 
presented or secured with respect to a previously and finally 
disallowed claim, VA must reopen the claim.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

The Court has held that VA is required to review for its 
newness and materiality only the evidence submitted by an 
appellant since the last final disallowance of a claim on any 
basis in order to determine whether a claim should be 
reopened and readjudicated on the merits.  Evans v. Brown, 9 
Vet. App. 273 (1996).

In order to reopen a claim by providing new and material 
evidence, the appellant must submit evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).

New evidence is evidence, which (1) was not in the record at 
the time of the final disallowance of the claim, and (2) is 
not merely cumulative of other evidence in the record.  Smith 
v. West, 12 Vet. App. 312 (1999); Evans v. Brown, 9 Vet. 
App. 273, 283 (1996).

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992); Duran v. Brown, 7 Vet. App. 216, 220 (1994). However, 
lay assertions of medical causation cannot serve as the 
predicate to reopen a claim under § 5108.  See Moray v. 
Brown, 5 Vet. App. 211, 214 (1993).

In Kutscherousky v. West, 12 Vet. App. 360 (1999) the Court 
held that the prior holdings in Justus and Evans that the 
evidence is presumed to be credible was not altered by the 
Federal Circuit decision in Hodge, supra.

The Board notes that 38 C.F.R. § 3.156 was recently amended, 
and that the standard for finding new and material evidence 
has changed as a result.  66 Fed. Reg. 45,620, 45,630 (August 
29, 2001) (to be codified at 38 C.F.R. § 3.156(a)).  However, 
this change in the law is not applicable in this case because 
the appellant's claim was not filed on or after August 29, 
2001, the effective date of the amendment.  66 Fed. Reg. 
45,620, 45,629 (August 29, 2001).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§  3.102, 4.3 
(2001).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2001).  

Analysis

Preliminary Matter: Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the Court in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000), 38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions); see generally Holliday v. 
Principi, 14 Vet. App. 280 (2001).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159).

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  The Board is of the opinion 
that the new duty to assist law has expanded VA's duty to 
assist (e.g., by providing specific and expanded provisions 
pertaining to the duty to notify), and is therefore more 
favorable to the veteran.  Therefore, the amended duty to 
assist law applies.

In the case at hand, the Board is satisfied that the duty to 
notify and the duty to assist have been met under the new 
law.

The duty to notify has been satisfied as the veteran has been 
provided with notice of what is required to substantiate his 
claim.  38 U.S.C.A. § 5103 (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,630 (August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  

The Board notes that the provisions pertaining to new and 
material evidence were not provided to the appellant when the 
statement of the case (SOC) or supplemental SOC (SSOC) were 
issued.  However, the Board is of the opinion that the 
appellant will not be prejudiced by the lack of notice 
pertaining to new and material evidence in the SOC or SSOC as 
the rating decision of August 1999 adequately addressed the 
issue of new and material evidence and the Board finds below 
that new and material had been submitted and the claim is 
reopened.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  

Furthermore, the M&ROC notified the veteran of any 
information and evidence necessary to substantiate his claim 
of whether new and material evidence was submited to reopen 
the claim through its issuance of the August 1999 rating 
decision.  He has been provided with notice of the laws and 
regulations pertaining to his claim and has been provided 
with a rationale applying these laws to the facts of his 
case, thereby providing him with an explanation as to why the 
evidence currently on record was not sufficient to allow for 
a grant to be made on his claim.  

He was also provided with notice of his appellate rights, and 
with the opportunity to submit additional evidence on appeal.  
Therefore, the veteran has been afforded adequate notice 
under the new law.  38 U.S.C.A. § 5103 (West Supp. 2001); 66 
Fed. Reg. 45,620, 45,630 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159(b)).  In any event, any deficiencies in the 
notification requirements referable to new and material 
evidence is not prejudicial to the appellant in view of 
favorable finding of new and material evidence as further 
addressed below.

The duty to assist has been satisfied because the M&ROC has 
made reasonable efforts to obtain evidence necessary to 
substantiate the veteran's claim, including any relevant 
records adequately identified by him as well as authorized by 
him to be obtained.  In particular, two VA examinations have 
been conducted.  A VA general medical examination in May 1999 
and a VA psychiatric evaluation in June 1999.  Also, a VA 
examination was scheduled in November 2000, but the veteran 
failed to report for the scheduled examination.  In addition, 
he proffered oral testimony at a videoconference hearing 
before the undersigned Member of the Board in October 2001.  

The veteran indicated that he received treatment at the 
Sheridan VAMC in the 1970's.  The M&ROC requested such 
records.  The facility supplied records dated in 1989 and 
responded that no other records were found, therefore, 
records referring to treatment in the 1970's were found to be 
unavailable.  In this instance, where there is no reasonable 
possibility that the records could be obtained, the duty to 
assist does not attach.  See 38 U.S.C.A. § 5103A(a)(2) (West 
Supp. 2001); 66 Fed. Reg. 45, 620, 45, 631 (August 9, 2001) 
(To be codified at 38 C.F.R. § 3.159(d)).  The Court has held 
that such evidence must be identified with some degree of 
specificity; with an indication that the evidence exists or 
could be obtained.  See also McKinght v. Gober, 131 F.3d. 
1483, 1484-1485 (Fed. Cir. 1997); Robinette v. Brown, 8 Vet. 
App. 69,80 (1995).

In addition, the M&ROC requested copies of all the veteran's 
medical records from the SSA.  The SSA responded that they 
were unable to locate the file that contained his medical 
records.  The acquisition of the SSA records are not deemed 
essential in this instance where the issue is whether new and 
material evidence has been submitted to reopen the veteran's 
claim.  Therefore, the Board has observed that the duty to 
assist does not attach to obtaining SSA records in this 
instance.  The Court has indicated that a SSA determination 
is pertinent to a determination of the veteran's ability to 
engage in substantial gainful employment.  See Martin v. 
Brown, 4 Vet. App. 134, 140 (1993).  In this instance, 
however, the critical issue is not whether the veteran is 
employable, but whether new and material evidence has been 
submitted to reopen his claim of entitlement to service 
connection.  Accordingly, a SSA determination would have no 
relevance in deciding this issue.  See 38 U.S.C.A. § 5103A(b) 
(West Supp. 2001); 66 Fed. Reg. 45,620, 45,626, 45,631 
(August 29, 2001) (to be codified at 38 C.F.R. § 3.159(c)(2) 
(2001).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to his claim is required to comply with 
the duty to assist the veteran as mandated by the 38 U.S.C.A. 
§§ 5103, 5103A (West Supp. 2001).  

In reaching this determination, the Board has considered the 
fact that the law with respect to the duty to assist has been 
significantly changed.

The Board finds that the veteran is not prejudiced by its 
consideration of his claim pursuant to this new law.  As set 
forth above, the M&ROC has already met all obligations to the 
veteran under this new law.  Moreover, the veteran has been 
afforded the opportunity to submit evidence and argument on 
the merits of the issue on appeal, and has done so.

In view of the foregoing, the Board finds that the veteran 
will not be prejudiced by its actions and that a remand of 
his case to the M&ROC for consideration of his claim under 
the new law would only serve to further delay resolution of 
his claim.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993). 

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.


New and Material Evidence

The veteran seeks to reopen his claim of service connection 
for an acquired psychiatric disorder which has been variously 
diagnosed, which the M&ROC denied in March 1969.  As noted 
earlier, when a claim is finally denied by the M&ROC, the 
claim may not thereafter be reopened and allowed, unless new 
and material evidence has been presented.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. § 3.104 (2001).

The Board acknowledges that the M&ROC determined that 
evidence received subsequent to the March 1969 rating action 
was considered new and material.  The claim was reopened and 
adjudicated on the merit of the issue of entitlement to 
service connection for a psychiatric disorder.  
Notwithstanding, the M&ROC's action, the Board is obligated 
to address the issue of new and material evidence.  See 
Barnett v. Brown 8 Vet. App. 1 (1995).


When a veteran seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action, to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).  

The Court has defined new evidence as evidence, which was not 
in the record at the time of the final disallowance of the 
claim, and, is not merely cumulative of other evidence in the 
record.  See Smith, supra at 314.  

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability.  
See Hodge, supra at 1363.

In this instance, the Board finds that evidence received 
since the time of the unappealed rating decision of March 
1969, is new and material.  The evidence consists of the Warm 
Springs State Mental Hospital summary card, treatment records 
from the Mental Health Center in Billings, treatment records 
from Sheridan VAMC, VA examinations in May and June 1999, and 
the veteran's testimony at his videoconference hearing.  

Thus, the evidence received since the March 1969 
determination is new and not redundant or cumulative of 
evidence previously of record.  

Moreover, the evidence received since the March 1969 rating 
decision is material because it bears directly and 
substantially upon the specific issue being considered in 
this case.  That is, it specifically addresses the issue of 
whether the veteran's claimed psychiatric disorder had its 
origin during active military service.  Such evidence is 
significant and must be considered in order to fairly decide 
the merits of the claim, and is therefore material.  
38 C.F.R. § 3.156(a).  Furthermore, it provides a more 
complete picture of the circumstances surrounding the origin 
of the veteran's claimed psychiatric disorder.  See Hodge, 
supra. 

In contrast, the evidentiary record prior to the March 1969 
rating determination was negative for any chronic acquired 
psychiatric disorder subsequent to his discharge from 
service.  Furthermore, the new evidence provides competent 
medical authority of a possible link of the veteran's current 
claimed psychiatric disorder to service.  The Board notes 
that for the purpose of establishing whether new and material 
evidence has been submitted, in this instance, the 
credibility of the evidence is presumed.  See Justus, supra.

As new and material evidence has been submitted to reopen the 
veteran's claim of entitlement to service connection for an 
acquired psychiatric disorder which has been variously 
diagnosed, the claim is reopened.

Upon reopening the veteran's claim, the Board finds that 
further development is necessary because the possibility 
exists that such assistance will aid in the establishment of 
entitlement.  38 U.S.C.A. § 5103A (West Supp. 2001).

Accordingly, the Board defers further consideration of the 
matter pending the completion of additional development that 
will be discussed below in the remand portion of this 
decision.  The Board believes that the claim requires 
additional development in view of the current state of the 
record in order to meet the duty to assist and comply with 
applicable regulatory criteria.


ORDER

The veteran, having submitted new and material evidence to 
reopen a claim of entitlement to service connection for a 
chronic acquired variously diagnosed psychiatric disorder, 
the appeal is granted in this regard.


REMAND

This claim must be afforded expeditious treatment by the 
M&ROC.  

The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 1991) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the M&ROC's to provide expeditious handling of 
all cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

Because of the change in the law brought about by the VCAA 
discussed earlier, a remand in this case is required for 
compliance with the duty to assist provisions contained in 
the new law.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 
(West Supp. 2001); 66 Fed. Reg. 45,620, 45,630-45,632 (August 
29, 2001) (to be codified at 38 C.F.R. § 3.159).  

In this case, the veteran essentially asserts that service 
connection should be granted for a psychiatric disorder 
because his current diagnosis of a depressive disorder is 
linked to his complaints of a psychiatric disorder during 
active duty service.  He further asserted a continuity of 
symptomatology pertinent to psychiatric symptoms, such as 
depression and paranoia, since service.  

Service medical records show the veteran was seen for 
complaints of a history of nervousness, poor memory and at 
times experiencing a desire to do bodily harm.  He was 
diagnosed with paranoid personality.  Post-service medical 
records show that beginning approximately two-years after 
service, he was hospitalized for paranoid schizophrenia on 
several occasions.  The VA psychiatric examination in June 
1999 diagnosed chronic longstanding depressive and anxiety 
disorders; and the examiner noted that the veteran's mental 
problems and personality disorder were undoubtedly 
exacerbated by his military service.  

The Board is of the opinion that the diagnosis upon VA 
examination and the VA examiner's opinion establishes the 
necessity for clarification of the relationship between the 
veteran's current manifestation of a psychiatric disorder and 
the in-service diagnosis of paranoid personality.  

Therefore, a contemporaneous examination of the veteran by a 
psychiatrist is necessary in this instance to determine if 
any current psychiatric disorder(s) found on examination may 
be associated with his period of active service.  See Littke 
v. Derwinski, 1 Vet. App. 90 (1990).

Furthermore, a careful review of the record reveals that the 
M&ROC requested from SSA copies of all medical records that 
were used to determine the veteran's eligibility for SSA 
benefits.  SSA replied that they were unable to locate the 
file which had the veteran's medical records.  The veteran 
stated that he believed that the acquisition of such SSA 
records would help his claim for service connection.  The 
M&ROC should make another attempt to obtain the veteran's SSA 
records.

The Board notes that records from SSA, medical and otherwise, 
must be obtained by the M&ROC.  The requisition and 
consideration of all available medical records that are 
clearly relevant to an issue on appeal is necessary for the 
adjudication of the case.  See 38 U.S.C.A. § 7104(a) (West 
Supp. 2001).  38 U.S.C.A. §  5103A(a)(3)-assistance 
obligation is particularly applicable to records, which are 
known to be in the possession of the Federal Government, such 
as SSA records.  See Counts v. Brown, 6 Vet. App. 473 (1994); 
see also Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992).

The law provides that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate his claim.  In light of the above, the Board 
is of the opinion that a contemporaneous comprehensive 
psychiatric examination will materially assist in the 
adjudication of the issue at hand and aid in substantiating 
the veteran's claim of entitlement to service connection for 
an acquired psychiatric disorder, to include personality 
disorder with paranoid, avoidant and schizotypal features, 
generalized anxiety disorder and depression.  The duty to 
assist includes providing a medical examination or obtaining 
a medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  See 38 U.S.C.A. § 
5103A (West Supp. 2001).

On remand, the M&ROC should also consider whether any 
additional notification or development action is required 
under the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 
see also 66 Fed. Reg. 45,620, 45,630-45,632 (August 29, 2001) 
(to be codified at 38 C.F.R. § 3.159).  

Therefore, this case is remanded for the following:  

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the M&ROC.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

In this regard, the M&ROC, should contact 
the veteran and request that he identify 
the names, addresses, and approximate 
dates of treatment for all medical care 
providers, VA and non-VA, inpatient and 
outpatient, who may possess additional 
records referable to treatment for a 
psychiatric disorder.  38 U.S.C.A. 
§ 5103A(b) (West Supp. 2001).

After securing any necessary 
authorization or medical releases, the 
M&ROC should request and associate with 
the claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.  38 U.S.C.A. 
§ 5103A(b), (c) (West Supp. 2001); 66 
Fed. Reg. 45,620, 45,630-45,631 (August 
29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)).  

Regardless of the veteran's response, the 
M&ROC should secure all outstanding VA 
treatment records.  All information, 
which is not duplicative of evidence 
already received, should be associated 
with the claims file.

2.  The M&ROC should take the appropriate 
action to obtain a copy of the SSA 
decision granting disability benefits and 
the evidence on which that decision was 
predicated, including any medical 
reports.  Any unsuccessful attempts at 
obtaining the foregoing records also 
should be documented in writing. 

The efforts to obtain any records from a 
Federal department or agency shall 
continue until the records are obtained 
unless it is reasonably certain that such 
records do not exist or that further 
efforts to obtain those records would be 
futile.  38 U.S.C.A. § 5103A(b)(3) (West 
Supp. 2001).  

3.  If the M&ROC is unable to obtain any 
of the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  38 U.S.C.A 
§ 5103A(b)(2)(West Supp. 2001); 66 Fed. 
Reg. 46,620, 45,631 (to be codified at 
38 C.F.R. § 3.159(e)).  

4.  The M&ROC should arrange for VA 
special psychiatric examination including 
on a fee basis if necessary for the 
purpose of ascertaining the current 
nature, extent of severity and etiology 
of any psychiatric disorder(s) which may 
be present.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination(s).  

The examiner must annotate the 
examination report that the claims file 
was in fact made available for review in 
conjunction with the examination.  Any 
further indicated special studies should 
be conducted.  

The psychiatric examiner is requested to 
identify existing psychiatric 
disorder(s), and to provide an opinion as 
to the likelihood that any currently 
diagnosed disorder(s) had its/their onset 
in service, or are otherwise related to 
the veteran's period of military service. 

The examiner is specifically requested to 
opine as to whether any psychiatric 
disorder(s) diagnosed on examination pre-
existed service, and if so, was/were any 
aggravated during service?

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

5.  Thereafter, the M&ROC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the M&ROC 
should review the requested examination 
reports and required medical opinions to 
ensure that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
M&ROC should implement corrective 
procedures.  The M&ROC is advised that 
where the remand orders of the Board or 
the Court are not complied with, the 
Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).
The M&ROC must also review the claims 
file to ensure that all notification and 
development action required by the VCAA, 
Pub. L. No. 106-475 is completed.  In 
particular, the M&ROC should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (see 
38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107 (West Supp. 2001)) are fully 
complied with and satisfied.  See also 66 
Fed. Reg. 45,620, 45,630-45,632 (August 
29, 2001) (to be codified at 38 C.F.R. 
§ 3.159).  

6.  After undertaking any development 
deemed essential in addition to that 
specified above, the M&ROC should 
adjudicate the claim of entitlement to 
service connection for a chronic acquired 
variously diagnosed psychiatric disorder 
on a de novo basis.

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the M&ROC should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issue currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for further appellate review, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO; however, the veteran is 
hereby notified that failure to report for a scheduled 
VA examination may adversely affect the outcome of his claim 
for service connection.  38 C.F.R. § 3.655 (2001).



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



